EXHIBIT 10.2


EXHIBIT A REVOLVER CREDIT PROMISSORY NOTE



$ 250,000.00                                           

April 13, 2011



    For value received, HICKOK INCORPORATED  (the “Company”) promises to pay to
the order of ROBERT L. BAUMAN, (the “Lender”), his successors and assigns, on
the date or dates and in the manner specified in ARTICLE II of the Loan
Agreement (as defined below), the lesser of Two Hundred Fifty Thousand Dollars
($ 250,000.00) or the aggregate principal amount of the Revolver Advances as
shown on any ledger or other record of the Lender, which shall be rebuttably
presumptive evidence of the principal amount owing and unpaid on this Note.

    The Company promises to pay to the order of the Lender interest on the
unpaid principal amount of each Revolver Advance Loan made pursuant to the Loan
Agreement from the date of such Loan until such principal amount is paid in full
at such interest rate(s) and at such times as are specified in ARTICLE II of the
Loan Agreement.

    This Note is the Revolving Credit Promissory Note referred to in, and is
entitled to the benefits of, Section 2.1 of the Revolving Credit Agreement by
and between the Lender and the Company dated April 13, 2011, as the same may be
hereafter amended from time to time (the “Loan Agreement”).  This Note may be
declared forthwith due and payable in the manner and with the effect provided in
the Loan Agreement, which contains provisions for acceleration of the maturity
hereof upon the happening of any Event of Default and also for prepayment on
account of principal hereof prior to the maturity hereof upon the terms and
conditions therein specified.

    Each defined term used in this Note shall have the meaning ascribed thereto
in the Loan Agreement.

    The Company expressly waives presentment, demand, protest, and notice of
dishonor.

    The Company authorizes any attorney-at-law to appear in any court of record
in the State of Ohio or any other state or territory in the United States after
this Note becomes due, whether by lapse of time or acceleration, waive the
issuance and service of process, admit the maturity of this Note, confess
judgment against the Company in favor of any holder of this Note for the amount
then appearing due hereon together with interest thereon and costs of suit, and
thereupon release all errors and waive all rights of appeal and stay of
execution.  The foregoing warrant of attorney shall survive any judgment, and if
any judgment be vacated for any reason, the holder hereof nevertheless may
thereafter use the foregoing warrant of attorney to obtain any additional
judgment or judgments against the Company.  Company agrees that the holder’s
attorney may confess judgment pursuant to the foregoing warrant of attorney. 
Company further agrees that the attorney confessing judgment pursuant to the
foregoing warrant of attorney may receive a legal fee or other compensation from
the holder.




--------------------------------------------------------------------------------


    The Company acknowledges that this Note was signed in Cuyahoga County, in
the State of Ohio.
 
WARNING - BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL.  IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT,
OR ANY OTHER CAUSE.

FOR THE PURPOSES OF THIS NOTICE, “YOU” AND “YOUR” MEANS THE COMPANY, AND “HIS”
AND “CREDITOR” MEANS THE LENDER.



        Lender:              
                                                     HICKOK INCORPORATED
    
    By: /s/ Robert L. Bauman                                      By: /s/
Gregory M. Zoloty

    Robert L Bauman                                                  Name:
Gregory M. Zoloty

                                                                                
Title: Chief Financial Officer
